Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6 and 11 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claim 5 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer-implemented method (CIM) comprising: receiving a table tennis video recording data set, with the table tennis video recording data set including a video recording observing a table tennis player and their body as the table tennis player performs a sequence of motions leading up to and inclusive of follow-through motions after hitting a table tennis ball with a table tennis racket; determining, automatically, at least two segments of video recordings from the table tennis video recording data set, including a first segment corresponding to motions leading up to hitting the table tennis ball with the table tennis racket, and a second segment corresponding to hitting the table tennis ball with the table tennis racket and subsequent follow-through motions; determining, automatically, for the first segment, a first set of data points corresponding to quantitative values for changes in body posture of the player as they perform the sequence of motions leading up to hitting the table tennis ball with the table tennis racket; and the first set of data points includes at least: (i) an angle value corresponding to total rotation as the player rotates at their waist, (ii) an angle value corresponding to an angle formed by a lower leg and upper leg of the table tennis player as the table tennis player bends their legs at their respective knees at maximum flexion, (iii) a height value corresponding to the difference between a maximum and minimum distance between a ground surface and shoulders of the table tennis player as they bend and extend their legs, and (iv) a distance value corresponding to a total distance travelled by the table tennis racket beginning with the table tennis player swinging the table tennis racket towards the table tennis ball and ending immediately upon physical contact between the table tennis racket and the table tennis ball, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer-implemented method (CIM) comprising: receiving a table tennis video recording data set, with the table tennis video recording data set including a video recording observing a table tennis player and their body as the table tennis player performs a sequence of motions leading up to and inclusive of follow-through motions after hitting a table tennis ball with a table tennis racket; determining, automatically, at least two segments of video recordings from the table tennis video recording data set, including a first segment corresponding to motions leading up to hitting the table tennis ball with the table tennis racket, and a second segment corresponding to hitting the table tennis ball with the table tennis racket and subsequent follow-through motions; determining, automatically, for the first segment, a first set of data points corresponding to quantitative values for changes in body posture of the player as they perform the sequence of motions leading up to hitting the table tennis ball with the table tennis racket; determining, automatically, for the second segment, a second set of data points corresponding to quantitative values for changes in body posture of the player as the player hits the table tennis ball with the table tennis racket and subsequent follow-through motions; and the second set of data points includes at least: (i) an angle value corresponding to an angle formed between a forearm and upper arm of the table tennis player where the forearm and upper arm correspond to an arm holding the table tennis racket, (ii) an angle between the upper arm and a torso of the table tennis player, (iii) a height value corresponding to a distance between a table tennis table and an elbow of the table tennis player where the elbow corresponds to the arm holding the table tennis racket, (iv) a velocity value corresponding to average velocity of the table tennis racket from beginning to end of physical contact with the table tennis ball, (v) a height value corresponding to a distance between the table tennis table and the table tennis racket upon beginning contact between the table tennis ball and the table tennis racket, and (vi) a pair of coordinates corresponding to a location upon a striking surface of the table tennis racket where contact between the table tennis racket and table tennis ball occurred, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: receiving a table tennis video recording data set, with the table tennis video recording data set including a video recording observing a table tennis player and their body as the table tennis player performs a sequence of motions leading up to and inclusive of follow-through motions after hitting a table tennis ball with a table tennis racket, determining, automatically, at least two segments of video recordings from the table tennis video recording data set, including a first segment corresponding to motions leading up to hitting the table tennis ball with the table tennis racket, and a second segment corresponding to hitting the table tennis ball with the table tennis racket and subsequent follow-through motions, determining, automatically, for the first segment, a first set of data points corresponding to quantitative values for changes in body posture of the player as they perform the sequence of motions leading up to hitting the table tennis ball with the table tennis racket, and the first set of data points includes at least: (i) an angle value corresponding to total rotation as the player rotates at their waist, (ii) an angle value corresponding to an angle formed by a lower leg and upper leg of the table tennis player as the table tennis player bends their legs at their respective knees at maximum flexion, (iii) a height value corresponding to the difference between a maximum and minimum distance between a ground surface and shoulders of the table tennis player as they bend and extend their legs, and (iv) a distance value corresponding to a total distance travelled by the table tennis racket beginning with the table tennis player swinging the table tennis racket Page 4 of 7IBM Docket No. P201911 424US01 Application No. 17/038,568 towards the table tennis ball and ending immediately upon physical contact between the table tennis racket and the table tennis ball, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642